IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Luke Bussoletti,                           :
                             Petitioner    :
                                           :
                v.                         :      No. 1230 C.D. 2019
                                           :
Department of Human Services,              :
                      Respondent           :


PER CURIAM                                ORDER


                NOW, December 18, 2020, upon consideration of Petitioner’s

application for reconsideration, and Respondent’s answer in response thereto,

the application is denied.